DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 03/09/2021 is acknowledged. Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 4-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2006/0149337 A1 to John (hereinafter referred to as “John”). 
Referring to claims 1 and 6, John discloses an apparatus and method for using said apparatus, comprising a set of two or more electrodes configured to be placed in electrical contact with a portion of a body of a subject (e.g. paragraph [0011] states that two or more stimulating electrodes are used); and  at least one computer processor configured to drive the electrodes to apply an amplitude shift keying signal into the portion of the subject's body (e.g. paragraphs [0045-0046] discloses a control subsystem 20 and stimulation subsystem 22 configured providing amplitude and stimulation control for each of all the stimulation conduits  to deliver stimulation signals to a target area), the amplitude shift keying signal containing: a high frequency component that acts as a carrier wave, the high frequency 
Referring to claims 2 and 7,John further teaches the limitation wherein the electrodes are disposed upon a patch and the electrodes are configured to be placed in electrical contact with the portion of the subject’s body by placing the patch upon the portion of the subject’s body (e.g. paragraph [0096] states that the electrodes is attached to the surface of the patient’s head. The Examiner submits that is common knowledge in the art to use a part as a mean for applying electrodes to the surface of a patient).  
Referring to claims 4 and 9, John discloses the limitation wherein the computer processor is configured to drive the electrodes to apply the amplitude shift keying signal into the portion of the subject’s body by applying the high frequency component including a biphasic pulse and a low frequency component including a monophasic pulse (e.g. paragraph [0066] states that the partial signal may be rescaled, phase shifted, or inverted in order to maintain the field summation in the target tissue which is intended by the treatment program). 
Referring to claims 5 and 10, John discloses the limitation wherein high frequency component having a base frequency and the frequency of the high frequency component drifting from the base 
Referring to claims 11, John discloses the method according to claim 6, further comprising identifying the subject as suffering from medical condition selected from the group consisting of a migraine, a headache, and pain, wherein applying the electrical amplitude shift keying signal to the portion of the subject’s body comprises applying the electrical amplitude shift keying signal to the portion of the subject’s body in response to the identifying (e.g. paragraphs [0007, 0100] state that the method can be used for treatment of different disorder including epilepsy, migraine, psychiatric, neurodegenerative, pain tremors…by applying stimulation to the brain, the spinal cord , cranial, and vagus nerve. Referring to Fig. 1B and paragraphs [0048-0049], the sensing subsystem can process sensed data to identify and detect disorder such as pain or migraine, which in response cause the control subsystem and stimulation subsystem to apply stimulation accordingly). 
Referring to claims 12 and 13, John discloses the limitation wherein identifying the subject as suffering from the medical condition comprises identifying the subject as suffering from pain within a first anatomical region of the subject’s body, and applying the electrical amplitude shift keying signal to a portion of the subject’s body that is within a second anatomical region, the second anatomical region being different from the first anatomical region (e.g. paragraph [0049] states that in one example to treat pain, the sensor can be in the brain, spine, or peripheral nerves to detect activity related to pain, 
Referring to claims 14 and 15, John discloses the limitation wherein identifying the subject as suffering from medical condition comprises identifying the subject as suffering from a migraine or from menstrual pain (e.g. paragraph [0007] states that the stimulation technique can be applied to treat disorders including migraines, headaches, pain, wounds, infection). 
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MINH DUC G PHAM/               Examiner, Art Unit 3792                                                                                                                                                                                         
/ALLEN PORTER/               Primary Examiner, Art Unit 3792